THIRD DIVISION
                                BARNES, P. J.,
                            BOGGS and BRANCH, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules/


                                                                    August 14, 2014




In the Court of Appeals of Georgia
 A14A1112. WORLDS v. THE STATE.

      BOGGS, Judge.

      We granted Teresa Worlds’ interlocutory application in this case to determine

whether a trailer hitch ball installed on the bumper of a vehicle in front of the rear

license plate “obstructs or hinders the clear display and legibility of a license plate”

within the meaning of OCGA § 40-2-41. Worlds appeals from the trial court’s denial

of her motion to suppress, urging that the trial court erred in concluding that her

license plate was obstructed, thus justifying a traffic stop. We disagree and affirm.

      “When reviewing a trial court’s ruling on a motion to suppress, we apply the

‘any evidence’ standard, which means that we sustain all of the trial court’s findings

of fact that are supported by any evidence. We construe all evidence presented in

favor of the trial court’s findings and judgment.” (Citation, punctuation, and footnote
omitted.) Davis v. State, 302 Ga. App. 144, 144-145 (690 SE2d 464) (2010). Because

Worlds “intensely cross-examined the officer and challenged his credibility” in the

hearing on the motion to suppress, we “do not apply a de novo standard of review,

which applies only where the facts are undisputed.” (Citation and footnote omitted.)

Id. at 145.

      So construed, the evidence showed that in November 2012, a police officer

stopped Worlds’ vehicle after he observed “that the fourth digit [of her license plate]

was obstructed by the attached ball hitch.”1 During the stop, the officer discovered

drugs in plain view in the vehicle. At the hearing on her motion to suppress, Worlds

introduced photographs of her vehicle purporting to show that the license plate was

not obscured by the hitch. The officer, however, testified that the photographs did not

show the plate as it appeared to him when he made the traffic stop, because they were

taken at a different angle and distance and not while the two vehicles were moving.

At least one of Worlds’ photographs, moreover, shows the fourth digit on the license

plate partially obstructed by the bumper hitch, as testified to by the officer. The video


      1
       While the officer testified that he initially followed Worlds’ vehicle because
he observed it leaving “a high drug area,” “the stop of a vehicle is authorized, and not
pretextual, if the officer observed a traffic offense.” (Citations, punctuation, and
footnote omitted.) Nelson v. State, 247 Ga. App. 455 (1) (544 SE2d 189) (2001).

                                           2
recording of the stop is of poor quality, but the video shows the bumper hitch

concealing at least one of the license plate numbers, and the officer’s recorded

comment to dispatch states that he cannot read the entire tag. The trial court

concluded, “based upon the officer’s testimony, the video recording and the

photographs put into evidence by the defense, that the clear display and legibility of

the plate was obstructed by the ball hitch in this case, giving the officer a valid basis

to stop the vehicle driven by the Defendant.”

      1. Worlds contends that a single, partially obscured digit on a license plate does

not violate the law. The applicable Code section provides:

      OCGA § 40-2-41. Display of license plates

      Unless otherwise permitted under this chapter, every vehicle required to
      be registered under this chapter, which is in use upon the highways,
      shall at all times display the license plate issued to the owner for such
      vehicle, and the plate shall be fastened to the rear of the vehicle in a
      position so as not to swing and shall be at all times plainly visible. No
      person shall display on the rear of a motor vehicle any temporary or
      permanent plate or tag not issued by the State of Georgia which is
      intended to resemble a license plate which is issued by the State of
      Georgia. The commissioner is authorized to adopt rules and regulations
      so as to permit the display of a license plate on the front of certain
      vehicles. It shall be the duty of the operator of any vehicle to keep the
      license plate legible at all times. No license plate shall be covered with

                                           3
      any material unless the material is colorless and transparent. No
      apparatus that obstructs or hinders the clear display and legibility of a
      license plate shall be attached to the rear of any motor vehicle required
      to be registered in the state. Any person who violates any provision of
      this Code section shall be guilty of a misdemeanor.


(Emphasis supplied.) The fact that the plate was only partially obstructed does not

change the fact that the hitch “hindered” the “clear display” of the plate and that part

of it was not “legible.” See, e.g., State v. Davis, 283 Ga. App. 200, 201 (1) (641 SE2d

205) (2007) (plate cover that partially obscured name of state violated Code section,

even though officer recognized state of origin); Nelson v. State, 247 Ga. App. 455,

456 (1) (544 SE2d 189) (2001) (black plate border obscured name of state but not

numbers; “the statute does not specify that only certain portions of the tag must not

be obscured.”) And

      we must defer to the trial court’s determination on the credibility of
      witnesses, and the trial court’s ruling on disputed facts must be accepted
      unless it is clearly erroneous. Under these circumstances, the trial court
      was authorized to reject [Worlds’ witness’] testimony and to believe [the
      officer’s] testimony. . . . And when an officer observes a traffic law
      violation, the resulting stop is not pretextual.




                                           4
(Citation and footnote omitted.) Bailey v. State, 283 Ga. App. 365, 367 (1) (641 SE2d

548) (2006) (appellant stopped for failure to wear seat belt and obscured decal). State

v. Aguirre, 229 Ga. App. 736 (494 SE2d 576) (1997), cited by Worlds, is not

dispositive because of our standard of review. There, we deferred to the trial court’s

conclusion that the writing on a temporary tag was legible and that the officer’s stop

was pretextual, observing that “in the absence of evidence of record demanding a

finding contrary to the judge’s determination, the appellate court will not reverse the

ruling sustaining a motion to suppress. [Cits.]” Id. at 737.2 Here, the trial court’s

conclusion was supported by the evidence, including the officer’s testimony that he

was unable to read the entire license plate and the video showing that he gave several

alternative numbers to dispatch based upon those numbers that he could read, and the

evidence did not demand a contrary finding.

      2. Worlds also argues that OCGA § 40-2-41 applies only to items such as a

plate cover that are attached to the license plate itself, not to other items attached to

the motor vehicle, such as a trailer hitch attached directly to the bumper. OCGA § 40-

      2
       We have observed that Aguirre is also factually distinguishable because it
“affirmed the grant of a motion to suppress because the temporary Ohio license tag
was covered only by a clear plastic cover which the evidence showed had no effect
on the legibility of the tag.” (Citation and footnote omitted; emphasis in original.)
Nelson, supra, 247 Ga. App. at 456.

                                           5
2-41 provides in pertinent part that the license plate “shall be at all times plainly

visible,” that “[i]t shall be the duty of the operator of any vehicle to keep the license

plate legible at all times,” and that “[n]o apparatus that obstructs or hinders the clear

display and legibility of a license plate shall be attached to the rear of any motor

vehicle required to be registered in the state.” Georgia decisions have interpreted this

Code section to forbid license plate frames and covers that obscure portions of the

plate. See Davis, supra, 283 Ga. App. at 201 (1), Bailey, Nelson, and Aguirre, supra;

see also Wilson v. State, 306 Ga. App. 286-287 (1) (702 SE2d 2) (2010) (registration

decal). But the question of whether the statute forbids items other than those attached

to the license plate itself has not been addressed in Georgia.

      Other states, however, have determined that a bumper hitch that obscures part

of a license plate violates a statute requiring that a plate be “plainly visible” or

“legible.” In People v. White, 93 Cal. App. 4th 1022 (113 CalRptr2d 584) (2001), a

deputy testified that he stopped White because the bumper hitch on his pickup truck

blocked the lower half of the middle numeral on the license plate. Id. at 1024. The

trial court granted White’s motion to suppress because it believed the statute dealt

only with “dirt or grit or grime or material on the license plate.” Id. The California

Court of Appeal considered the applicable Vehicle Code section 5201, which

                                           6
provided: “License plates shall at all times be . . . mounted in a position to be clearly

visible, and shall be maintained in a condition so as to be clearly legible.” The court

concluded that partial obstruction by a trailer hitch ball violated this Code section

because “a license plate must not be obstructed in any manner and must be entirely

readable.” Id. at 1026. It therefore reversed the trial court’s grant of the motion to

suppress. Id.

      In Parks v. State, 2011 WY 19 (247 P3d 857) (2011), as here, a “trailer hitch

ball was mounted in a predrilled hole in the truck’s factory bumper so that the license

plate was partially obstructed.” 247 P3d at 858. The applicable law, Wyo. Stat. Ann.

§31-2-205, provided that a license plate shall be “plainly visible” and “[m]aintained

free from foreign materials and in a condition to be clearly legible.” Id. at 858-859.

The Wyoming Supreme Court concluded:

      The requirements that a license plate be “plainly visible” and “clearly
      legible” indicate that a license plate must not be obstructed in any
      manner. This interpretation is in accord with the purpose of the statute.
      License plates need to be easily read in order to facilitate law
      enforcement and ordinary citizens in reporting and investigating
      hit-and-run accidents, traffic violations, gas-pump drive offs, and other
      criminal activity. . . . Law enforcement officers frequently must
      determine from tag numbers whether a vehicle is stolen; whether it is
      properly registered; or whether its occupant is suspected of a crime, is

                                           7
      the subject of a warrant, or is thought to be armed. The plain language
      and the purpose of the statute indicate that a trailer ball mounted in a
      place that causes it to partially obstruct a license plate from view is a
      violation of Wyo. Stat. Ann. § 31-2-205.


(Citations and punctuation omitted.) Id. at 860. Here, once the officer stopped

Worlds’ vehicle and was able to read the complete license plate number, he

discovered that the vehicle’s registration was suspended and there was no valid

insurance on it.

      The Florida Court of Appeal in Harris v. State, 11 So3d 462 (Fla. Dist. Ct.

App. 2d Dist. 2009), reached a different result based upon Fla. Stat. § 316.605(1),

requiring that numbers and other marks on license plates “shall be clear and distinct

and free from defacement, mutilation, grease, and other obscuring matter.” Id. at 463

(Emphasis in original). The court applied the statutory construction principle of

“ejusdem generis” to hold that the language “other obscuring matter” applied “only

to matter on the tag itself” and that “[m]atters external to the tag, such as trailer

hitches, bicycle racks, handicap chairs, u-hauls, and the like are not covered by the

statute.” Id. at 463-464.3


      3
       Similarly, in People v. Gaytan, 2013 Ill. App. 4th 120217 (992 NE2d 17, 25-
26) (2013), the Appellate Court of Illinois construed a statute requiring that “[e]very

                                          8
       The court acknowledged that its holding was in the minority on this point,

noting White, supra, as well as decisions from New Mexico and Ohio finding that

statutes with the “clearly legible” or “visible” language prohibited license plates

partially obscured by trailer hitches. Id. at 464.4 Similarly, the Supreme Court of

Wyoming in Parks, supra, observes that “a number of jurisdictions have considered

this issue and nearly all have determined that a trailer hitch that partially obstructs a

license plate is a traffic violation,” citing United States district court decisions from

Kansas and a Washington State Court of Appeals decision as well as the decisions

cited by the Florida court. 247 P3d at 861.

       Bearing in mind these decisions, the plain wording of OCGA § 40-2-41 does

not limit its prohibition to items attached to the license plate itself, but includes any


registration plate . . . shall be maintained in a condition to be clearly legible, free from
any materials that would obstruct the visibility of the plate, including, but not limited
to, glass covers and plastic covers.” (Emphasis in original.) Id., 992 NE2d at 20-21
(II) (B). The court held that this provision applied only to materials attached to the
plate and not to a trailer ball hitch. The court noted the distinction between statutes
using the “clearly/plainly legible” and “visible” language and the Illinois and Florida
statutes which refer to the plate itself. Id. at 22-23 (II) (B).
       4
        The Florida court also cited to a different Ohio Court of Appeals case holding
that the trial court did not err in granting a motion to suppress when a state trooper
contended that a portion of the defendant’s license plate was obscured by a trailer
hitch, but that decision does not consider the wording of the applicable statute, if any.
State v. Ronau, 2002 Ohio 6687, 2002 Ohio App. LEXIS 6480 (Ohio App. 2002).

                                             9
“apparatus” that is “attached to the rear of any motor vehicle” (emphasis supplied),

such as the bumper hitch at issue here. It is not clear whether a distinction can be

made between an attachment that obscures the license plate and is more or less

permanent – such as a trailer ball bolted to the vehicle itself – and a temporary

attachment such as a separate, removable trailer hitch inserted into a receiver welded

to the vehicle frame, a bicycle rack whether loaded or unloaded, or a hitch tray or step

folded in an upright position against the rear of the vehicle or piled high with

luggage. But that is not a question that need be answered here, although the General

Assembly would be the proper body to clarify the point.

      Judgment affirmed. Barnes, P. J., and Branch, J., concur.




                                          10